            Case 1:21-cv-01735-CKK Document 1 Filed 06/29/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,               )
425 Third Street, S.W., Suite 800   )
Washington, DC 20024,               )
                                    )
                      Plaintiff,    )                 Civil Action No.
                                    )
v.                                  )
                                    )
U.S. POSTAL SERVICE,                )
475 L’Enfant Plaza, S.W.            )
Washington, DC 20260,               )
                                    )
                      Defendant.    )
____________________________________)

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. brings this action against Defendant U.S. Postal Service to

compel compliance with the Freedom of Information Act, 5 U.S.C. § 552. As grounds therefor,

Plaintiff alleges as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                             PARTIES

       3.      Judicial Watch, Inc. is a not-for-profit, educational organization incorporated

under the laws of the District of Columbia and headquartered at 425 Third Street, S.W., Suite

800, Washington, DC 20024. Plaintiff seeks to promote transparency, accountability, and

integrity in government and fidelity to the rule of law. As part of its mission, Plaintiff regularly
            Case 1:21-cv-01735-CKK Document 1 Filed 06/29/21 Page 2 of 4




requests records from federal agencies, analyzes the responses it receives, and disseminates its

findings to the American public to inform them about “what their government is up to.”

       4.      Defendant U.S. Postal Service is an agency of the U.S. Government and is

headquartered at 475 L’Enfant Plaza S.W., Washington, DC 20260. Defendant has possession,

custody, and control of records to which Plaintiff seeks access.

                                   STATEMENT OF FACTS

       5.      On April 21, 2021, Yahoo! News reported that the law enforcement arm of the

U.S. Postal Service has been “running a program that tracks and collects Americans’ social

media posts, including those about planned protests.” According to a document obtained by

Yahoo! News, this surveillance effort is known as the Internet Covert Operations Program

(iCOP).

       6.      On April 27, 2021, Plaintiff sent a FOIA request to the U.S. Postal Service,

seeking access to the following:

               1.     All records from January 1, 2020 to the present identifying
                      criteria for flagging social media posts as “inflammatory”
                      or otherwise worthy of further scrutiny by other
                      government agencies.

               2.     All records from January 1, 2020 to the present relating to
                      the Internet Covert Operations Program’s database of social
                      media posts.

               3.     All records and communications from January 1, 2020 to
                      the present between any official of the U.S. Postal
                      Inspection Service and any official of the Federal Bureau of
                      Investigation and/or the U.S. Department of Homeland
                      Security regarding the Internet Covert Operations Program.

               4.     All social media posts that the Internet Covert Operations
                      Program has flagged and forwarded to other government
                      agencies.




                                               -2-
            Case 1:21-cv-01735-CKK Document 1 Filed 06/29/21 Page 3 of 4




               5.      Any analyses outlining the authority of the U.S. Postal
                       Inspection Service to monitor, track, and collect
                       Americans’ social media posts.

               6.      All records concerning the reasons for the U.S. Postal
                       Inspection Service to monitor, track, and collect
                       Americans’ social media posts.

               7.      All records of communication sent to and by Chief Postal
                       Inspector Gary Barksdale from January 1, 2020 to the
                       present regarding the Internet Covert Operations Program.

       7.      By letter dated April 29, 2021, the U.S. Postal Inspection Service (USPIS), a

component of the U.S. Postal Service, acknowledged receiving Plaintiff’s request on April 27,

2021 and advised Plaintiff that the request had been assigned FOIA Tracking Number 2021-

FPIS-00326. USPIS also advised Plaintiff that it was invoking FOIA’s 10-day extension of time

provision for “unusual circumstances.”

       8.      As of the date of this Complaint, USPIS has failed to: (i) determine whether to

comply with the request; (ii) notify Plaintiff of any such determination or the reasons therefor;

(iii) advise Plaintiff of the right to appeal any adverse determination; or (iv) produce the

requested records or otherwise demonstrate that the requested records are exempt from

production.

                                            COUNT I
                               (Violation of FOIA, 5 U.S.C. § 552)

       9.      Plaintiff realleges paragraphs 1 through 8 as if fully stated herein.

       10.     Defendant is in violation of FOIA.

       11.     Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with

the law.

       12.     Plaintiff has no adequate remedy at law.

                                                -3-
            Case 1:21-cv-01735-CKK Document 1 Filed 06/29/21 Page 4 of 4




          13.    To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make a final determination on Plaintiff’s request by June 9, 2021 at the latest.

Because Defendant failed to make a final determination on Plaintiff’s request within the time

limits set by FOIA, Plaintiff is deemed to have exhausted its administrative appeal remedies.

          WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct a search for any and all records responsive to Plaintiff’s FOIA request and demonstrate

that it employed search methods reasonably likely to lead to the discovery of records responsive

to Plaintiff’s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff’s FOIA request; (4) grant Plaintiff an

award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to

5 U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.

Dated: June 29, 2021                                  Respectfully submitted,

                                                      /s/ Paul J. Orfanedes
                                                      Paul J. Orfanedes
                                                      D.C. Bar No. 429716
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street, S.W., Suite 800
                                                      Washington, DC 20024
                                                      Tel: (202) 646-5172
                                                      Fax: (202) 646-5199
                                                      Email: porfanedes@judicialwatch.org

                                                      Counsel for Plaintiff




                                                -4-
